Exhibit 10.4

Packaging Holdings Inc

c/o Burns Philp & Company Pty Limited
Level 23, 56 Pitt Street
Sydney NSW 2000
Australia

July 25, 2007

United Steelworkers

Five Gateway Center

Pittsburgh, PA 15222

RE:         Termination of ESOP and Related Contractual Provisions, Including
USW
Representation On Board of Directors of Blue Ridge Paper Products, Inc.

Ladies and Gentlemen:

This letter is to confirm our understanding and agreement on the consequences
which will result in the event that Blue Ridge Paper Products, Inc. (“Blue
Ridge”) is acquired (the “Acquisition”) either directly or indirectly, including
through a merger with Packaging Holdings Inc., by Rank Group Limited.  We have
previously agreed, in paragraph 8 of the letter agreement dated June 13, 2007,
that the Acquisition will result in the termination of the Employee Stock
Ownership Plan (“ESOP”) previously created pursuant to Article XXXI and Appendix
C of the current collective bargaining agreement between Blue Ridge and the
USW.  This letter is to confirm that (a) the termination of the ESOP will result
in the automatic termination of the provisions of Articles XXXI thru XXXV of the
Master Agreement, including but not limited to cessation of the United
Steelworker’s (“USW”) representation on the board of directors of Blue Ridge
pursuant to Article XXXI; and (b) Articles XXXI thru XXXV will be deleted from
the Master Agreement and of no further force or effect as of the effective date
of the Acquisition.

Please confirm our understanding and agreement by your signature below on behalf
of the USW.  This letter agreement shall be binding upon and inure solely to the
benefit of the parties and their permitted assigns and nothing herein is
intended to or shall confer upon any other person or entity, any right, benefit
or remedy of any nature whatsoever, under or by reason of this letter agreement.


--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

/s/ THOMAS J. DEGNAN

 

 

Thomas J. Degnan

 

 

 

Agree To and Confirmed on behalf of

 

 

the United Steelworkers

 

 

 

 

 

 

 

 

 

 

 

/s/ STAN JOHNSON

 

 

 

Name:

Stan Johnson

 

 

Title:

Authorized Representative of the United Steelworkers

 

Director, USW District 9

 

 


--------------------------------------------------------------------------------